DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolpo (US 20150072300).
Regarding claim 1, Wolpo discloses collecting saliva from the oral cavity of a mammal, said method comprising: placing a mouthpiece 1 of a device comprising said mouthpiece 1 in the oral cavity of a mammal (Fig. 1, section 0052, The mouthpiece includes an arcuate channel that is dimensioned for receiving and surrounding the teeth and gums), said mouthpiece comprising a chamber defined by front and rear inner walls and a base inner wall of said mouthpiece, said base wall extending between said front and rear inner walls (Fig. 3, section 0055, The insert is formed by a base wall and two vertical walls, inner wall and outer wall, mounted to and extending from opposing sides of the base wall), each of said front and rear inner walls of said chamber comprising a plurality of openings, and a switch disposed in said mouthpiece (section 0063, The insert 2 also comprises at least one supply channel 18 in fluid communication with the inlet ports 19 and at least one discharge channel 22, 23 in fluid communication with the outlet ports 24. The supply channel 18 is adapted to feed the disinfecting fluid to the inlet ports 19 from a supply unit, which stores the disinfecting fluid. The discharge channel 22, 23 is adapted to discharge and remove spent fluid, food debris, and plaque from the outlet ports to a drain unit, such as a sink or fluid collection device); and said device further comprising a saliva collection reservoir 228, a fluid supply reservoir 204a-c, a pump 210a-c, 225, and means for directing fluid 222, 224 through said device (Fig. 5, sections 0083, 0084, the drain hose, in some embodiments, is connected to a collection reservoir which collects the saliva and spent irrigation solutions. Each bottle contains a different type of irrigation solution e.g., distilled water, antimicrobial wash, antibacterial wash, fluoride rinse, oxygenating mouthwash, liquid dentifrice); activating said switch disposed in said mouthpiece to pump saliva from the oral cavity to the saliva collection reservoir for collection (sections 0092, 0094, The control unit can turn on/off the evacuation pump based on a time cycle. In some embodiments, with one or more fluid level sensors e.g., ultrasonic liquid level sensor, capacitive fluid level sensor disposed in the oral hygiene system i.e., in any part of the oral hygiene system, the control unit can detect the fluid volume of saliva and spent irrigation fluid in the patient's mouth and initiate the evacuation pump when a defined maximum threshold is met. The control unit may be configured to start a cleaning session once a patient bites onto and closes his/her mouth around the oral hygiene system e.g., mouthpiece. For example, one or more sensors e.g., pressure sensors may be installed in the oral hygiene system along any portion of the mouthpiece and/or insert to detect pressure applied by the patient's teeth. The sensor(s) then sends signals to the control unit to indicate when pressure is detected and to begin a cleaning session); deactivating said pumping of saliva to the saliva collection reservoir (section 0092, Conversely, if the fluid volume drops below a defined minimum threshold, the control unit powers down the evacuation pump); and subsequently pumping fluid from the fluid supply reservoir to the mouthpiece for cleaning or treatment of the oral cavity (Section 0080, there is one irrigation pump to propel irrigation solution(s) from one or more irrigant bottles, through the inlet flow line, and into the at least one supply channel of the oral hygiene system).
Concerning claim 2, Wolpo discloses switch is disposed in said mouthpiece at a location sensitive to a biting motion (Fig. 5, sections 0083, 0084, the drain hose, in some embodiments, is connected to a collection reservoir which collects the saliva and spent irrigation solutions. Each bottle contains a different type of irrigation solution e.g., distilled water, antimicrobial wash, antibacterial wash, fluoride rinse, oxygenating mouthwash, liquid dentifrice), and a switch disposed in said mouthpiece (section 0094, the control unit may be configured to start a cleaning session once a patient bites onto and closes his/her mouth around the oral hygiene system (e.g., mouthpiece ). For example, one or more sensors (e.g., pressure sensors) may be installed in the oral hygiene system along any portion of the mouthpiece and/or insert to detect pressure applied by the patient's teeth. The sensor(s) then sends signals to the control unit to indicate when pressure is detected and to begin a cleaning session).
With respect to claim 3, Wolpo discloses switch is activated by biting down on said switch (Fig. 5, sections 0083, 0084, the drain hose, in some embodiments, is connected to a collection reservoir which collects the saliva and spent irrigation solutions. Each bottle contains a different type of irrigation solution e.g., distilled water, antimicrobial wash, antibacterial wash, fluoride rinse, oxygenating mouthwash, liquid dentifrice), and a switch disposed in said mouthpiece (section 0094, the control unit may be configured to start a cleaning session once a patient bites onto and closes his/her mouth around the oral hygiene system (e.g., mouthpiece ). For example, one or more sensors (e.g., pressure sensors) may be installed in the oral hygiene system along any portion of the mouthpiece and/or insert to detect pressure applied by the patient's teeth. The sensor(s) then sends signals to the control unit to indicate when pressure is detected and to begin a cleaning session).
Regarding claim 4, Wolpo discloses pumping of saliva to the saliva collection reservoir is deactivated after a set number of down bites on said switch (section 0092, 0094, the control unit can detect the fluid volume of saliva and spent irrigation fluid in the patient's mouth and initiate the evacuation pump when a defined maximum threshold is met. If the patient opens his/her mouth and ceases to bite on the oral hygiene system, the sensor(s) detects a reduction in pressure, at which point the control unit reacts by pausing or terminating the cleaning session).
Concerning claim 5, Wolpo discloses pumping fluid from the fluid supply reservoir to the mouthpiece for cleaning or treatment of the oral cavity is initiated after a set number of down bites on said switch (section 0094, the control unit may be configured to start a cleaning session once a patient bites onto and closes his/her mouth around the oral hygiene system (e.g., mouthpiece ). For example, one or more sensors (e.g., pressure sensors) may be installed in the oral hygiene system along any portion of the mouthpiece and/or insert to detect pressure applied by the patient's teeth. The sensor(s) then sends signals to the control unit to indicate when pressure is detected and to begin a cleaning session).
Regarding claim 7, Wolpo discloses switch comprises a timer component (section 0092, 0093, The control unit can turn on/off the evacuation pump based on a time cycle.  The control unit can be used to set the total duration of the cleaning session. In some embodiments, a cleaning session lasts two minutes. In other embodiments, the cleaning session can be set to less than two minutes, such as 90 seconds).
Concerning claim 8, Wolpo discloses pumping of saliva to the saliva collection reservoir and said timer component are initiated by biting down of said switch (section 0092, 0093, 0094, The control unit can turn on/off the evacuation pump based on a time cycle. The control unit can detect the fluid volume of saliva and spent irrigation fluid in the patient's mouth and initiate the evacuation pump when a defined maximum threshold is met.  The control unit can be used to set the total duration of the cleaning session. In some embodiments, a cleaning session lasts two minutes. In other embodiments, the cleaning session can be set to less than two minutes, such as 90 seconds. If the patient opens his/her mouth and ceases to bite on the oral hygiene system, the sensor(s) detects a reduction in pressure, at which point the control unit reacts by pausing or terminating the cleaning session)
With respect to claim 9, Wolpo discloses pumping of saliva to the saliva collection reservoir is deactivated after a set time from initiation of said timer component and pumping fluid from the fluid supply reservoir to the mouthpiece for cleaning or treatment of the oral cavity is initiated (section 0092, 0094, The control unit can turn on/off the evacuation pump based on a time cycle. The control unit can detect the fluid volume of saliva and spent irrigation fluid in the patient's mouth and initiate the evacuation pump when a defined maximum threshold is met. The control unit may be configured to start a cleaning session once a patient bites onto and closes his/her mouth around the oral hygiene system. If the patient opens his/her mouth and ceases to bite on the oral hygiene system, the sensor(s) detects a reduction in pressure, at which point the control unit reacts by pausing or terminating the cleaning session)
With respect to claim 12, method for collecting and analyzing a sample of a saliva from the oral cavity of a mammal, said method comprising: placing a device suitable for collecting said sample of said saliva in said oral cavity of said mammal (Fig. 1, section 0052, The mouthpiece includes an arcuate channel that is dimensioned for receiving and surrounding the teeth and gums), said device comprising: a mouthpiece comprising a chamber defined by front and rear inner walls and a base inner wall of said mouthpiece, said base wall extending between said front and rear inner walls a mouthpiece comprising a chamber defined by front and rear inner walls and a base inner wall of said mouthpiece , said base wall extending between said front and rear inner walls (Fig. 3, section 0055, The insert is formed by a base wall and two vertical walls, inner wall and outer wall, mounted to and extending from opposing sides of the base wall), each of said front and rear inner walls of said chamber comprising a plurality of openings (section 0063, The insert 2 also comprises at least one supply channel 18 in fluid communication with the inlet ports 19 and at least one discharge channel 22, 23 in fluid communication with the outlet ports 24. The supply channel 18 is adapted to feed the disinfecting fluid to the inlet ports 19 from a supply unit, which stores the disinfecting fluid. The discharge channel 22, 23 is adapted to discharge and remove spent fluid, food debris, and plaque from the outlet ports to a drain unit, such as a sink or fluid collection device), said mouthpiece further comprising a first manifold for containing a first portion of a fluid and providing said first portion to said chamber through said openings of said front inner wall (Fig. 5, sections 0083, 0084, the drain hose, in some embodiments, is connected to a collection reservoir which collects the saliva and spent irrigation solutions. Each bottle contains a different type of irrigation solution e.g., distilled water, antimicrobial wash, antibacterial wash, fluoride rinse, oxygenating mouthwash, liquid dentifrice), a second manifold for containing a second portion of said fluid and providing said second portion to said chamber through said openings of said rear inner wall, and a first port for conveying said first portion of said fluid to and from said first manifold, a second port for conveying said second portion of said fluid to and from said second manifold (Fig. 5, sections 0083, 0084, the drain hose, in some embodiments, is connected to a collection reservoir which collects the saliva and spent irrigation solutions. Each bottle contains a different type of irrigation solution e.g., distilled water, antimicrobial wash, antibacterial wash, fluoride rinse, oxygenating mouthwash, liquid dentifrice), and a switch disposed in said mouthpiece (section 0094, the control unit may be configured to start a cleaning session once a patient bites onto and closes his/her mouth around the oral hygiene system (e.g., mouthpiece ). For example, one or more sensors (e.g., pressure sensors) may be installed in the oral hygiene system along any portion of the mouthpiece and/or insert to detect pressure applied by the patient's teeth. The sensor(s) then sends signals to the control unit to indicate when pressure is detected and to begin a cleaning session) ; and
means for collecting said saliva sample from said oral cavity , collecting said saliva sample from said oral cavity (sections 0092, 0094, The control unit can turn on/off the evacuation pump based on a time cycle. In some embodiments, with one or more fluid level sensors e.g., ultrasonic liquid level sensor, capacitive fluid level sensor disposed in the oral hygiene system i.e., in any part of the oral hygiene system, the control unit can detect the fluid volume of saliva and spent irrigation fluid in the patient's mouth and initiate the evacuation pump when a defined maximum threshold is met. The control unit may be configured to start a cleaning session once a patient bites onto and closes his/her mouth around the oral hygiene system e.g., mouthpiece. For example, one or more sensors e.g., pressure sensors may be installed in the oral hygiene system along any portion of the mouthpiece and/or insert to detect pressure applied by the patient's teeth. The sensor(s) then sends signals to the control unit to indicate when pressure is detected and to begin a cleaning session); and conducting an analysis of said
saliva sample (section 0092, the control unit can detect the fluid volume of saliva and spent irrigation fluid in the patient's mouth and initiate the evacuation pump when a defined maximum threshold is met. Conversely, if the fluid volume drops below a defined minimum threshold, the control unit powers down the evacuation pump); activating said switch disposed in said mouthpiece to initiate the collection of saliva from the oral cavity (section 0094, the control unit may be configured to start a cleaning session once a patient bites onto and closes his/her mouth around the oral hygiene system (e.g., mouthpiece ). For example, one or more sensors (e.g., pressure sensors) may be installed in the oral hygiene system along any portion of the mouthpiece and/or insert to detect pressure applied by the patient's teeth. The sensor(s) then sends signals to the control unit 230 to indicate when pressure is detected and to begin a cleaning session); deactivate saliva collection (section 0092, Conversely, if the fluid volume drops below a defined minimum threshold, the control unit powers down the evacuation pump); and initiate a cleaning/treatment process (section 0092, the control unit transmits control signals through the communication lines to the irrigation pumps to turn the pumps on/off and control the flow, pressure and quantity of fluid propelled to the control valve and into the inlet flow line note, for simplicity, FIG. 5 only shows the pump connected to the control unit. The irrigation pumps also provide feedback to the control unit regarding status of the pumps).
With respect to claim 13, Wolpo discloses providing reciprocation comprising a pump system for alternately: directing fluid into said chamber through said first manifold and out of said chamber through said second manifold, and directing fluid into said chamber through said second manifold and out of said chamber through said first manifold (section 0063, The insert also comprises at least one supply channel in fluid communication with the inlet ports and at least one discharge channel in fluid communication with the outlet ports. The supply channel is adapted to feed the disinfecting fluid to the inlet ports from a supply unit, which stores the disinfecting fluid. The discharge channel is adapted to discharge and remove spent fluid, food debris, and plaque from the outlet ports to a drain unit, such as a sink or fluid collection device)
Regarding claim 14, Wolpo discloses means for collecting said saliva sample is selected from the group consisting of a manifold dedicated to collection of said saliva, an orifice and a plurality of nozzles placed at spaced intervals about said mouthpiece, said openings in at least one of said inner walls, at least one of said first and second manifolds and at least one of said first and second ports (Fig. 2, section 0064, the outlet ports are adapted to provide a suction force in order to assist in removing the spent disinfecting fluid, food debris, and plaque buildup. The suction force provided ensures that fluid, food debris, and plaque are removed continuously and reduces the likelihood that outlet ports and discharge channels will be obstructed with food debris and plaque).
Regarding claim 15, Wolpo discloses means for collecting said saliva sample is selected from the group consisting of said openings in at least one of said inner walls, at least one of said first and second manifolds and at least one of said first and second port (Fig. 2, section 0064, 0083, the outlet ports are adapted to provide a suction force in order to assist in removing the spent disinfecting fluid, food debris, and plaque buildup. The suction force provided ensures that fluid, food debris, and plaque are removed continuously and reduces the likelihood that outlet ports and discharge channels will be obstructed with food debris and plaque. The evacuation pump within the housing provides a suction force in the outlet flow line, which is translated to the discharge channels and the outlet ports of the oral hygiene system. After the saliva and spent irrigation solutions are removed from the mouthpiece of the oral hygiene system, they are transferred to a drain hose. The drain hose 26, in some embodiments, is connected to a collection reservoir which collects the saliva and spent irrigation solutions).
Claim Objections
Claims 6, 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792